








ASSIGNMENT OF AGREEMENT




WHEREAS, IdeaEdge, Inc., a California corporation (“IdeaEdge-CA”), and RBW, Inc.
(“Finder”), entered into a Finder Agreement dated as of May 31, 2007 (the
“Agreement”);




WHEREAS, IdeaEdge-CA was acquired by IdeaEdge, Inc., a Colorado corporation (the
“Company”) on October 16, 2007;




WHEREAS, as of October 16, 2007, Finder has introduced investors which have
invested into IdeaEdge-CA under the terms of a Promissory Note Offering in the
amount of $740,000, and a Private Placement of Common Stock in the amount of
$1,830,000, for an aggregate amount of $2,570,000;




WHEREAS, (i) Finder has been paid the amount of $105,000 under the terms of the
Agreement, (ii) IdeaEdge-CA and Finder have agreed that any fees to be paid to
Finder under the Agreement shall not include the $300,000 invested to date from
investors whose residence is in the states of Colorado, Missouri, Montana or
Nevada, and (iii) IdeaEdge-CA and Finder agree that IdeaEdge-CA has no further
obligations under the Agreement;  




NOW, THEREFORE, the Company agrees to assume the obligations under the Agreement
for any amounts invested into the Company after October 16, 2007 by investors
introduced to the Company by Finder and compensate Finder in the amount of 10%
for such investments; provided, however, the Company shall not compensate Finder
for any investors who reside in states whose “blue sky” laws do not permit the
Company’s compensation of Finder as a condition of an exemption to issue the
securities to the investor, and it is the obligation of Finder to confirm with
the Company and its legal counsel that the laws of the state of residence of any
potential investors permit the compensation of Finder.







IdeaEdge, Inc., a California

RBW, Inc.:

Corporation:




/s/

James Collas

/s/ Robert Wheat

  

James Collas, CEO

Robert Wheat, President




IdeaEdge, Inc., a Colorado

Corporation:




/s/

James Collas

______________________________

James Collas, CEO





1





